                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

RICHARD HOLMAN,                          )
No. N-06132,                             )
                                         )
Petitioner,                              )
                                         )
      vs.                                )     Case No. 18-cv-1195-DRH
                                         )
TERI KENNEDY,                            )
                                         )
Respondent.                              )

                         MEMORANDUM AND ORDER

HERNDON, District Judge:

      Petitioner Richard Holman filed a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254 (Doc. 1), challenging his life sentence on the basis

that the sentencing proceeding violated his Eighth Amendment rights by failing to

consider the criteria set forth in Miller v. Alabama, 567 U.S. 461 (2012). Miller

held that a mandatory life sentence without the possibility of parole violates the

Eighth Amendment when it is imposed for a crime committed when the defendant

was a juvenile. Now before the Court is Respondent’s Motion to Dismiss Habeas

Corpus Petition as Successive. (Doc. 12). Holman responded to the motion at

Docs. 14 and 15.

      Also before the Court is Holman’s motion for recruitment of counsel. (Doc.

4).




                                        1
                      Relevant Facts and Procedural History

      In March 1981, Holman was convicted of murder following a jury trial in

Madison County, Case No. 80-CF-5.         At the time the crime was committed,

Holman was 17 years of age.        Holman’s conviction was affirmed on appeal.

People v. Holman, 450 N.E.2d 432 (Ill. App. 1983). The Illinois Supreme Court

denied his petition for leave to appeal, and he did not seek review by the United

States Supreme Court. (Doc. 1, p. 3).

      In 1985, Holman sought federal habeas corpus relief pursuant to 28 U.S.C.

§ 2254 in the Northern District of Illinois. Holman v. O’Leary, Case No. 85-C-

9936; (Doc. 12-1). The petition was denied by the district court on September 25,

2001. (Doc. 12-1, p. 4, d/e 132). On November 26, 2001, the Seventh Circuit

denied Holman’s request for a certificate of probable cause. Holman v. O’Leary,

Appeal No. 91-3345; (Doc. 12-2, p. 4). The United States Supreme Court denied

certiorari. (Doc. 12-2, p. 4).

      Holman made two unsuccessful attempts to obtain post-conviction relief in

state court in 2001. (Doc. 1, p. 11). In October 2010, he sought leave to file a

third state petition for post-conviction relief; the trial court denied leave to bring

that petition and Holman appealed. (Doc. 1, pp. 28-29). The Illinois Appellate

Court, Fifth District, rejected Holman’s attempt to bring a claim based on Miller v.

Alabama, 567 U.S. 461 (2012), because it was raised for the first time on appeal.

(Doc. 1, p. 29); People v. Holman, 2012 IL App. (5th) 100587-U, ¶ 18. However,

in 2015, the Illinois Supreme Court directed the Illinois Appellate Court to



                                          2
reconsider its decision against Holman in light of People v. Davis, 6 N.E.3d 709

(2014) (applying Miller in collateral attack on mandatory life sentence for juvenile,

and remanding for new sentencing hearing). People v. Holman, No. 115597 (Jan.

28, 2015).

      The appellate court considered Holman’s Miller arguments on remand,

finding that while the sentencing proceeding took place long before the Miller

decision, the trial court adequately took into account the relevant factors in

arriving at Holman’s life sentence. Further, the sentencing court was aware of

sentencing options other than life imprisonment. People v. Holman, 2016 IL App

(5th) 100587-B, 58 N.E.3d 632 (Ill. App., March 3, 2016). The Illinois Supreme

Court granted Holman’s petition for leave to appeal, and on September 21, 2017,

affirmed the appellate court’s disposition. People v. Holman, 2017 IL 120655, 91

N.E.3d 849 (Ill. 2017).   The Supreme Court denied certiorari on January 22,

2018. Holman v. Illinois, 138 S. Ct. 937 (2018).

      Holman filed the instant Petition on June 4, 2018.

                            Grounds for Habeas Relief

      As he did in the most recent post-conviction proceeding in state court,

Holman relies on Miller v. Alabama. He asserts that the state court rulings were

contrary to, and amounted to an unreasonable application of, the clearly

established federal law in Miller regarding the constitutionality of sentencing a

juvenile to life imprisonment. (Doc. 14, p. 2). He argues that he is entitled to

pursue this claim because Miller represents a new rule of constitutional law that



                                         3
was unavailable to him in 1985 when he filed his first § 2254 petition. (Doc. 14,

p. 1).

                                   Motion to Dismiss

         Respondent argues that the instant Petition represents an unauthorized

second/successive collateral attack on Holman’s conviction, because he failed to

seek or obtain authorization to file it from the Seventh Circuit. (Doc. 12).

                              Applicable Legal Standards

         A person convicted in state court is generally limited to filing only one

petition for writ of habeas corpus in federal court.           28 U.S.C. § 2244(b)(1)

provides that “A claim presented in a second or successive habeas corpus

application under section 2254 that was presented in a prior application shall be

dismissed.”      However, a second or successive petition may be filed asserting

certain types of claims that have not been previously presented:

               A claim presented in a second or successive habeas corpus
         application under section 2254 that was not presented in a prior
         application shall be dismissed unless--

               (A) the applicant shows that the claim relies on a new rule of
         constitutional law, made retroactive to cases on collateral review by
         the Supreme Court, that was previously unavailable; or

               (B)(i) the factual predicate for the claim could not have been
         discovered previously through the exercise of due diligence; and

                (ii) the facts underlying the claim, if proven and viewed in light
         of the evidence as a whole, would be sufficient to establish by clear
         and convincing evidence that, but for constitutional error, no
         reasonable factfinder would have found the applicant guilty of the
         underlying offense.

28 U.S.C. § 2244(b)(2).

                                            4
      Before filing a second or successive petition asserting a § 2244(b) claim, a

petitioner “shall move in the appropriate court of appeals for an order authorizing

the district court to consider the application.” § 2244(b)(3)(A).

      The district court is without jurisdiction to entertain a second or successive

petition that has been filed without the authorization of the court of appeals.

Burton v. Stewart, 549 U.S. 147, 152-53, 157 (2007); Lambert v. Davis, 449

F.3d 774, 777 (7th Cir. 2006); Nunez v. United States, 96 F.3d 990, 991 (7th

Cir. 1996) (“A district court must dismiss a second or successive petition . . .

unless the court of appeals has given approval for the filing.”).

                                      Analysis

      Respondent contends that the instant Petition is successive, because

Holman’s 1985 federal habeas petition, challenging the same Madison County

judgment, was denied on the merits.        (Doc. 12, p. 2).    Respondent requests

dismissal of this action because Holman did not seek or obtain authorization

from the United States Court of Appeals, Seventh Circuit, before he filed the

instant habeas Petition. Id.

      Holman does not claim to have sought or obtained leave to file the instant

action from the Seventh Circuit, but replies that the claim herein is cognizable

because it relies on a new rule of constitutional law that was unavailable to him in

1985, and that the Supreme Court has made retroactive to cases on collateral

review. (Doc. 14, p. 1). He further asserts that the Antiterrorism and Effective




                                          5
Death Penalty Act (“AEDPA”) of 1996 “is not retroactive to petitioner’s 1985

federal habeas corpus application.” (Doc. 14, p. 2).

      Holman’s interpretation of the application of the AEDPA is incorrect. The

Seventh Circuit rejected this very argument – that the restriction on successive

habeas actions should apply only to a petition that is successive to an earlier

petition which was filed after the AEDPA’s effective date – in a 1998 opinion. In re

Davenport, 147 F.3d 605, 608 (7th Cir. 1998). The court held that the AEDPA

“applies to all motions filed after its effective date . . . unless the movant had

reasonably relied on the previous law in holding back a ground presented in the

successive motion.”   Davenport, 147 F.3d at 608 (citing Alexander v. United

States, 121 F.3d 312, 314-15 (7th Cir. 1997); Burris v. Parke, 95 F.3d 465 (7th

Cir. 1996) (en banc)). The exception for reliance on previous law is not at issue in

Holman’s case.      Further, a subsequent habeas petition based on a new

constitutional law decision that could not have been invoked in the first habeas

petition is nonetheless subject to the limitations in § 2244(b)(2) on bringing a

second/successive petition. In re Page, 179 F.3d 1024, 1024-26 (7th Cir. 1999).

      Holman may have a viable habeas claim under 28 U.S.C. § 2244(b)(2)(A)

based on Miller v. Alabama, 567 U.S. 461 (2012). But that is for the Seventh

Circuit to decide in the first instance, under the provisions of § 2244(b)(3)(A),

because the instant Petition is successive to Holman’s 1985 federal habeas

application.   This Court is without jurisdiction to decide this question or to




                                         6
entertain the Petition in the absence of prior authorization from the appellate

court. Accordingly, the Petition must be dismissed pursuant to § 2244(b)(2).

                             Certificate of Appealability

      Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the

United States District Courts, this Court must “issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” A certificate

should be issued only where the petitioner “has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

      Where a habeas petition is dismissed on procedural grounds without

reaching the underlying constitutional issue, the petitioner must show that

reasonable jurists would “find it debatable whether the petition states a valid

claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Slack

v. McDaniel, 120 S. Ct. 1595, 1604 (2000).             Both components must be

established for a COA to issue.

      Here, it is clear that this Court is without jurisdiction to entertain Holman’s

Petition because it is a second or successive petition filed without the

authorization of the Court of Appeals. No reasonable jurist would find the issue

debatable. Accordingly, the Court denies a certificate of appealability.

      Should Holman seek to appeal the dismissal of this case, he must seek a

certificate of appealability from the Seventh Circuit, pursuant to Federal Rule of

Appellate Procedure 22(b).



                                          7
                                   Disposition

      For the foregoing reasons, Respondent’s Motion to Dismiss (Doc. 12) is

GRANTED. Holman’s Motion for Recruitment of Counsel (Doc. 4) is DENIED AS

MOOT.

      Holman’s Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2254

(Doc. 1) is DISMISSED for lack of jurisdiction.      This action is DISMISSED

WITHOUT PREJUDICE.

      The Clerk of Court shall enter judgment accordingly.

      If Petitioner wishes to appeal the dismissal of this action, his notice of

appeal must be filed with this Court within 30 days of the entry of judgment. FED.

R. APP. P. 4(a)(1(A). A motion for leave to appeal in forma pauperis (“IFP”) must

set forth the issues Petitioner plans to present on appeal. See FED. R. APP. P.

24(a)(1)(C). If Petitioner does choose to appeal and is allowed to proceed IFP, he

will be liable for a portion of the $505.00 appellate filing fee (the amount to be

determined based on his prison trust fund account records for the past six

months) irrespective of the outcome of the appeal. See FED. R. APP. P. 3(e); 28

U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008);

Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien v. Jockisch, 133

F.3d 464, 467 (7th Cir. 1998). A proper and timely motion filed pursuant to

Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. FED. R.

APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28)

days after the entry of the judgment, and this 28-day deadline cannot be extended.


                                        8
Other motions, including a Rule 60 motion for relief from a final judgment, do not

toll the deadline for an appeal.

      IT IS SO ORDERED.


                                                     Judge Herndon
                                                     2018.11.02
                                                     15:51:56 -05'00'
                                                  United States District Judge




                                        9
